Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of December 29,
2009 (the “Effective Date”), by and between FIDELITY NATIONAL INFORMATION
SERVICES, INC., a Georgia corporation (the “Company”), and GARY A. NORCROSS (the
“Employee”). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
     1. Purpose and Release. The purpose of this Agreement is to: (i) amend,
restate and replace all prior agreements between Employee and Company, or one of
its affiliates, relating to the subject matter of this Agreement; (ii) recognize
Employee’s significant contributions to the overall financial performance and
success of Company; (iii) protect Company’s business interests through the
addition of restrictive covenants; and (iv) provide a single, integrated
document which shall provide the basis for Employee’s continued employment by
Company.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, Company employs Employee to serve as Chief Operating Officer
reporting to the Company’s Chief Executive Officer (the “CEO”), or in such other
capacity as may be mutually agreed by the parties. Employee accepts such
employment and agrees to undertake and discharge the duties, functions and
responsibilities commensurate with the aforesaid position and such other duties
and responsibilities as may be prescribed from time to time by the CEO or the
Board of Directors of the Company (the “Board”). Employee shall not be required
to report to any individual other than the CEO who occupies such position as of
the Effective Date, and a breach of this provision shall be considered a
material breach. Except as expressly provided in this Agreement, Employee shall
devote substantially all business time, attention and effort to the performance
of duties hereunder, and shall not engage in any business, profession or
occupation, for compensation or otherwise without the express written consent of
the CEO or Board, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with Employee’s duties.
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence, the “Employment Term”). The Employment Term shall be extended
automatically for one (1) additional year on the first anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before the anniversary date on which such extension would be
effectuated.
     4. Salary. During the Employment Term, Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of no less than
$650,000.00 per year, payable at the time and in the manner dictated by
Company’s standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased (but not, at any point, decreased without
Employee’s express written consent) at the discretion of the CEO, Board or
Compensation Committee of the Board (the “Committee”) to reflect, among other
matters, cost of living increases and performance results (such annual base
salary, including any increases, the “Annual Base Salary”).

 



--------------------------------------------------------------------------------



 



     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which
Company or an affiliate of Company may from time to time make available to
Employee, Employee shall be entitled to the following during the Employment
Term:

  (a)   equivalent or more beneficial medical and other insurance coverage (for
Employee and any covered dependents) provided by Company to executives with the
same corporate title (e.g., Corporate Executive Vice President);     (b)  
supplemental disability insurance sufficient to provide a benefit to Employee
equal to two-thirds of Employee’s pre-disability Annual Base Salary, provided
that such coverage is available in the market using traditional standards of
underwriting;     (c)   an annual incentive bonus opportunity under Company’s
annual incentive plan (“Annual Bonus Plan”) for each calendar year included in
the Employment Term, with such opportunity to be earned based upon attainment of
performance objectives established by the Board or Committee (“Annual Bonus”).
Employee’s target Annual Bonus under the Annual Bonus Plan shall be no less than
150% of Employee’s then current Annual Base Salary, with a maximum of up to 300%
of Employee’s then current Annual Base Salary (collectively, the target and
maximum Annual Bonus are referred to as the “Annual Bonus Opportunity”).
Employee’s Annual Bonus Opportunity may be periodically reviewed and increased,
but may not be decreased without Employee’s express written consent. If owed
pursuant to the terms of the Annual Bonus Plan, the Annual Bonus shall be paid
no later than the March 15th first following the calendar year to which the
Annual Bonus relates. Unless provided otherwise herein or the Board determines
otherwise, no Annual Bonus shall be paid to Employee unless Employee is employed
by Company, or an affiliate thereof, on the Annual Bonus payment date;     (d)  
eligibility to participate in Company’s equity incentive plans; and     (e)  
all other benefits and incentive opportunities customarily made available to
executives with the same corporate title.

     6. Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to reasonable paid vacation periods and holidays
consistent with Employee’s position and in accordance with Company’s standard
policies, or as the CEO, Board or Committee may approve.
     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary

2



--------------------------------------------------------------------------------



 



business expenses incurred during the Employment Term to the extent such
reimbursement is permitted under Company’s expense reimbursement policy.
     8. Termination of Employment. Company or Employee may terminate Employee’s
employment at any time and for any reason in accordance with Subsection
(a) below. The Employment Term shall be deemed to have ended on the last day of
Employee’s employment. The Employment Term shall terminate automatically upon
Employee’s death.

  (a)   Notice of Termination. Any purported termination of Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in this Agreement. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice that indicates
the “Date of Termination” and, with respect to a termination due to “Cause”,
“Disability” or “Good Reason”, sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from Company shall specify whether the termination is with or
without Cause or due to Employee’s Disability. A Notice of Termination from
Employee shall specify whether the termination is with or without Good Reason.  
  (b)   Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the thirtieth (30th) day following the
date the Notice of Termination is given) or the date of Employee’s death.    
(c)   No Waiver. The failure to set forth any fact or circumstance in a Notice
of Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.     (d)   Cause. For purposes of
this Agreement, a termination for “Cause” means a termination by Company based
upon Employee’s: (i) persistent failure to perform duties consistent with a
commercially reasonable standard of care (other than due to a physical or mental
impairment or due to an action or inaction directed by Company that would
otherwise constitute Good Reason); (ii) willful neglect of duties (other than
due to a physical or mental impairment or due to an action or inaction directed
by Company that would otherwise constitute Good Reason); (iii) conviction of, or
pleading nolo contendere to, criminal or other illegal activities involving
dishonesty or moral turpitude; (iv) material breach of this Agreement;
(v) material breach of the Company’s business policies, accounting practices or
standards of ethics; or (vi) failure to materially cooperate with or impeding an
investigation authorized by the Board. The Employee’s termination for Cause
shall be effective when and if a resolution is duly adopted by an affirmative
vote of the Board stating that, in the good faith opinion of the Board, the
Employee is guilty of the conduct described in the Notice of Termination and
such conduct constitutes Cause under this Agreement; provided, however, that the
Employee

3



--------------------------------------------------------------------------------



 



      shall have been given reasonable opportunity (i) to cure any act or
omission that constitutes Cause if capable of cure and (ii), together with
counsel, during the thirty (30) day period following the receipt by the Employee
of the Notice of Termination and prior to the adoption of the Board’s
resolution, to be heard by the Board.

  (e)   Disability. For purposes of this Agreement, a termination based upon
“Disability” means a termination by Company based upon Employee’s entitlement to
long-term disability benefits under Company’s long-term disability plan or
policy, as the case may be, as in effect on the Date of Termination.     (f)  
Good Reason. For purposes of this Agreement, a termination for “Good Reason”
means a termination by Employee based upon the occurrence (without Employee’s
express written consent) of any of the following:

  (i)   a material adverse change in Employee’s position or title, or a material
diminution in Employee’s managerial authority, duties or responsibilities or the
conditions under which such duties or responsibilities are performed (e.g., a
material reduction in the number or scope of department(s), functional group(s)
or personnel over which Employee has managerial authority), in each case as in
effect immediately following the Effective Date;     (ii)   a material adverse
change in the position to whom Employee reports (e.g., CEO), or a material
diminution in the managerial authority, duties or responsibilities of the person
in that position, in each case as in effect immediately following the Effective
Date;     (iii)   a material change in the geographic location of Employee’s
principal working location (currently, 601 Riverside Avenue, Jacksonville,
Florida), which Company has determined to be a relocation of more than
thirty-five (35) miles;     (iv)   a material diminution in Employee’s Annual
Base Salary or Annual Bonus Opportunity;     (v)   a material breach by Company
of any of its obligations under this Agreement;     (vi)   the Company giving
Employee notice of its intent not to extend the Employment Term any time during
the one (1) year period immediately following a Change in Control; or     (vii)
  the failure of Company to obtain the assumption of this Agreement as required
by Section 20.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not

4



--------------------------------------------------------------------------------



 



constitute Good Reason. Employee’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder; provided, however, that no such event
described above shall constitute Good Reason unless: (1) Employee gives Notice
of Termination to Company specifying the condition or event relied upon for such
termination within ninety (90) days of the initial existence of such event and
(2) Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of Employee’s Notice of Termination.
“Change in Control” shall mean a change in the ownership or effective control of
the Company or a change in control of a substantial portion of the assets of the
Company, within the meaning of Treasury Regulation Section 1.409A-3(i)(5).
Company agrees to provide Employee with advance written notice of the date of
the one year period following a Change in Control.
     9. Obligations of Company Upon Termination.

  (a)   Termination by Company for a Reason Other than Cause, Death or
Disability and Termination by Employee for Good Reason. If Employee’s employment
is terminated during the Employment Term by: (1) Company for any reason other
than Cause, Death or Disability; or (2) Employee for Good Reason:

  (i)   Company shall pay Employee the following (collectively, the “Accrued
Obligations”): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; and
(C) no later than March 15th of the year in which the Date of Termination
occurs, any earned but unpaid Annual Bonus payments relating to the prior
calendar year;     (ii)   Company shall pay Employee no later than March 15th of
the calendar year following the year in which the Date of Termination occurs, a
prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by Employee for the year in which the Date of Termination occurs,
ignoring any requirement under the Annual Bonus Plan that Employee must be
employed on the payment date (using Employee’s Annual Bonus Opportunity for the
prior year if no Annual Bonus Opportunity has been approved for the year in
which the Date of Termination occurs), multiplied by the percentage of the
calendar year completed before the Date of Termination;     (iii)   Company
shall pay Employee as soon as practicable, but not later than the sixty-fifth
(65th) day after the Date of Termination, a lump-sum payment equal to 300% of
the sum of: (A) Employee’s Annual Base Salary in effect immediately prior to the
Date of Termination (disregarding any reduction in Annual Base Salary to which
Employee did not expressly consent in writing); and (B) the highest Annual Bonus
paid to Employee by Company within the three (3) years preceding termination of
employment or, if higher, the target Annual Bonus in the year in which the Date
of Termination occurs;

5



--------------------------------------------------------------------------------



 



  (iv)   All stock option, restricted stock and other equity-based incentive
awards granted by Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria; in which case, they will only vest pursuant to their express terms;  
  (v)   Any life insurance coverage provided by the Company shall terminate at
the same time as life insurance coverage would normally terminate for any other
employee that terminates employment with the Company, and Employee shall have
the right to convert that life insurance coverage to an individual policy under
the regular rules of the Company’s group policy. In addition, as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, Company shall pay Employee a lump sum cash payment equal to
thirty-six monthly life insurance premiums based on the monthly premiums that
would be due assuming that Employee had converted Company’s life insurance
coverage that was in effect on the Notice of Termination into an individual
policy; and     (vi)   As long as Employee pays the full monthly premiums for
COBRA coverage, Company shall provide Employee and, as applicable, Employee’s
eligible dependents with continued medical and dental coverage, on the same
basis as provided to Company’s active executives and their dependents until the
earlier of: (i) three (3) years after the Date of Termination; or (ii) the date
Employee is first eligible for medical and dental coverage (without pre-existing
condition limitations) with a subsequent employer. In addition, as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, Company shall pay Employee a lump sum cash payment equal to
thirty-six monthly medical and dental COBRA premiums based on the level of
coverage in effect for the Employee (e.g., employee only or family coverage) on
the Date of Termination.

  (b)   Termination by Company for Cause and by Employee without Good Reason. If
Employee’s employment is terminated during the Employment Term by Company for
Cause or by Employee without Good Reason, Company’s only obligation under this
Agreement shall be payment of any Accrued Obligations.     (c)   Termination due
to Death or Disability. If Employee’s employment is terminated during the
Employment Term due to death or Disability, Company shall pay Employee (or to
Employee’s estate or personal representative in the case of death), as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination: (i) any Accrued Obligations; plus (ii) a prorated Annual Bonus
based upon the target Annual Bonus Opportunity in the year in which the

6



--------------------------------------------------------------------------------



 



      Date of Termination occurred (or the prior year if no target Annual Bonus
Opportunity has yet been determined) multiplied by the percentage of the
calendar year completed before the Date of Termination; plus (iii) the unpaid
portion of the Annual Base Salary that would have been paid through the
remainder of the Employment Term.

     10. Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of Employee hereunder are personal and may not be delegated, assigned
or transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
     11. Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about
Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of Company and its affiliates. Employee agrees that
all such information is proprietary or confidential, or constitutes trade
secrets and is the sole property of Company and/or its affiliates, as the case
may be. Employee will keep confidential, and will not reproduce, copy or
disclose to any other person or firm, any such information or any documents or
information relating to Company’s or its affiliates’ methods, processes,
customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by Company or
any of its affiliates, nor will Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this section. Accordingly, during the Employment Term and
at all times thereafter Employee will not disclose, or permit or encourage
anyone else to disclose, any such information, nor will Employee utilize any
such information, either alone or with others, outside the scope of Employee’s
duties and responsibilities with Company and its affiliates.
     12. Non-Competition.

  (a)   During Employment Term. During the Employment Term Employee will devote
such business time, attention and energies reasonably necessary to the diligent
and faithful performance of the services to Company and its affiliates, and will
not engage in any way whatsoever, directly or indirectly, in any business that
is a direct competitor with Company’s or its affiliates’ principal business, nor
solicit customers, suppliers or employees of Company or affiliates on behalf of,
or in any other manner work for or assist any business which is a direct
competitor with Company’s or its affiliates’ principal business. In addition,
during the Employment Term, Employee will undertake no planning for or
organization of any business activity competitive with the work performed as an
employee of Company, and Employee will not combine or conspire with any other
employee of Company or any other person for the purpose of organizing any such
competitive business activity.     (b)   After Employment Term. The parties
acknowledge that Employee will acquire substantial knowledge and information
concerning the business of Company and

7



--------------------------------------------------------------------------------



 



      its affiliates as a result of employment. The parties further acknowledge
that the scope of business in which Company and its affiliates are engaged as of
the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by Employee in that business
after the Employment Term would severely injure Company and its affiliates.
Accordingly, for a period of one (1) year after Employee’s employment terminates
for any reason whatsoever, except as otherwise stated herein below, Employee
agrees: (1) not to become an employee, consultant, advisor, principal, partner
or substantial shareholder of any firm or business that directly competes with
Company or its affiliates in their principal products and markets; and (2), on
behalf of any such competitive firm or business, not to solicit any person or
business that was at the time of such termination and remains a customer or
prospective customer, a supplier or prospective supplier, or an employee of
Company or an affiliate. Notwithstanding any of the foregoing provisions to the
contrary, Employee shall not be subject to the restrictions set forth in this
Subsection (b) if Employee’s employment is terminated by Company without Cause
or by Employee for Good Reason under paragraph 8(f)(i-v), but shall apply if
Employee’s employment is terminated by Employee for Good Reason under paragraph
8(f)(vi ) or (vii). However, if Employee’s employment is terminated by Employee
for Good Reason under any of the events specified in paragraph 8(f)(i-iv) and
such event(s) occur within one year of a Change in Control, then Employee shall
be subject to the restrictions set forth in this Subsection (b).

  (c)   Exclusion. Working, directly or indirectly, for any of the following
entities shall not be considered competitive to Company or its affiliates for
the purpose of this section: (i) Fidelity National Financial, Inc., its
affiliates or their successors; (ii) Lender Processing Services Inc., its
affiliates or their successors; or (iii) Fidelity National Information Services,
Inc., its affiliates or their successors, if this Agreement is assumed by a
third party as contemplated herein.

     13. Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to Company all records and documents of or
pertaining to Company or its affiliates and shall not make or retain any copy or
extract of any such record or document, or any other property of Company or its
affiliates.
     14. Improvements and Inventions. Any and all improvements or inventions
that Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of Company and its affiliates and not produced
within the scope of Employee’s employment hereunder, shall be the sole and
exclusive property of Company. Employee shall, whenever requested by Company,
execute and deliver any and all documents that Company deems appropriate in
order to apply for and obtain patents or copyrights in improvements or
inventions or in order to assign and/or convey to Company the sole and exclusive
right, title and interest in and to such improvements, inventions, patents,
copyrights or applications.
     15. Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that Company
will not have an adequate remedy at law in the event of a failure by Employee to
abide by its terms and

8



--------------------------------------------------------------------------------



 



conditions, nor will money damages adequately compensate for such injury.
Therefore, in the event of a breach of this Agreement by Employee, Company shall
have the right, among other rights, to damages sustained thereby and to obtain
an injunction or decree of specific performance from a court of competent
jurisdiction to restrain or compel Employee to perform as agreed herein.
Notwithstanding any termination of this Agreement or Employee’s employment,
Section 9 shall remain in effect until all obligations and benefits resulting
from a termination of Employee’s employment during the Term are satisfied. In
addition, Sections 10 through 26 shall survive the termination of this Agreement
or Employee’s employment and shall remain in effect for the periods specified
therein or, if no period is specified, until all obligations thereunder have
been satisfied. Nothing in this Agreement shall in any way limit or exclude any
other right granted by law or equity to Company.
     16. Release. Notwithstanding any provision herein to the contrary, Company
may require that, prior to payment, distribution or other benefit under this
Agreement (other than due to Employee’s death), Employee shall have executed a
complete release of Company and its affiliates and related parties in such form
as is reasonably required by Company, and any waiting periods contained in such
release shall have expired. With respect to any release required to receive
payments, distributions or other benefits owed pursuant to this Agreement,
Company must provide Employee with the form of release no later than seven
(7) days after the Date of Termination and the release must be signed by
Employee and returned to Company, unchanged, effective and irrevocable, no later
than sixty (60) days after the Date of Termination.
     17. No Mitigation. Company agrees that, if Employee’s employment hereunder
is terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder shall not be reduced by any compensation earned by Employee as the
result of employment by another employer, by retirement benefits or otherwise.
     18. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
     19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be exclusively adjudicated in
courts located in Duval County, Florida.
     20. Successors. This Agreement may not be assigned by Employee. In addition
to any obligations imposed by law upon any successor to Company, Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. Failure of Company
to obtain such

9



--------------------------------------------------------------------------------



 



assumption by a successor shall be a material breach of this Agreement. Employee
agrees and consents to any such assumption by a successor of Company, as well as
any assignment of this Agreement by Company for that purpose. As used in this
Agreement, “Company” shall mean Company as herein before defined as well as any
such successor that expressly assumes this Agreement or otherwise becomes bound
by all of its terms and provisions by operation of law. This Agreement shall be
binding upon and inure to the benefit of the parties and their permitted
successors or assigns.
     21. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     22. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly paid by the other party
its reasonable legal fees, court costs and litigation expenses, all as
determined by the court and not a jury, and such payment shall be made by the
non-prevailing party within sixty (60) days of the date the right to the payment
amount is so determined; provided, however, that following Employees termination
of employment with the Company, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, Company shall pay (on an
ongoing basis) to Employee to the fullest extent permitted by law, all legal
fees, court costs and litigation expenses reasonably incurred by Employee or
others on Employee’s behalf (such amounts collectively referred to as the
“Reimbursed Amounts”); provided, further, that Employee shall reimburse Company
for the Reimbursed Amounts if it is determined that a majority of Employee’s
claims or defenses were frivolous or without merit. Requests for payment of
Reimbursed Amounts, together with all documents required by the Company to
substantiate them, must be submitted to Company no later than ninety (90) days
after the expense was incurred. The Reimbursed Amounts shall be paid by Company
within ninety (90) days after receiving the request and all substantiating
documents requested from Employee. The rights under this section shall survive
the termination of employment and this Agreement until the expiration of the
applicable statute of limitations.
     23. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of Employee against Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of the covenants in this Agreement.

10



--------------------------------------------------------------------------------



 



     24. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
To Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
To Employee:
At the most recent address on file at Company
     25. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     26. Tax.

  (a)   Withholding. Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings Company is
required to deduct pursuant to state, federal or local laws.     (b)  
Section 409A. This Agreement and any payment, distribution or other benefit
hereunder shall comply with the requirements of Section 409A of the Code, as
well as any related regulations or other guidance promulgated by the U.S.
Department of the Treasury or the Internal Revenue Service (“Section 409A”), to
the extent applicable. Notwithstanding anything to the contrary, to the extent
Employee is a “specified employee” under Section 409A, no payment, distribution
or other benefit described in this Agreement constituting a distribution of
deferred compensation (within the meaning of Treasury
Regulation Section 1.409A-1(b)) to be paid during the six-month period following
a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)) will be made during such six-month period.
Instead, any such deferred compensation shall be paid on the first business day
following the six-month anniversary of the separation from service. In no event
may Employee, directly or indirectly, designate the calendar year of a payment.
Any provision that would cause this Agreement or any payment, distribution or
other benefit to fail to satisfy the requirements of Section 409A shall have no
force or effect and, to the extent an amendment would be effective for purposes
of Section 409A, the parties agree to such amendment as needed to comply with
Section 409A and that such amendment shall be retroactive to the extent
permitted by Section 409A. Notwithstanding anything to the contrary, for
purposes of this Agreement, Employee shall not be deemed to have terminated
employment unless and until a

11



--------------------------------------------------------------------------------



 



      separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)) has occurred. Notwithstanding anything to the contrary, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred during the time period specified in this Agreement, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made not later than the last day of
the Employee’s taxable year following the taxable year in which such expense was
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

  (c)   Excise Taxes. If any payments or benefits paid or provided or to be paid
or provided to Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
Company or its subsidiaries or the termination thereof (a “Payment” and,
collectively, the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a “parachute payment” under Section 280G of the Code (the “Scaled Back Amount”).
Any such election must be in writing and delivered to Company within thirty
(30) days after the Date of Termination. If Employee does not elect to have
Payments reduced to the Scaled Back Amount, Employee shall be responsible for
payment of any Excise Tax resulting from the Payments and Employee shall not be
entitled to a gross-up payment under this Agreement or any other for such Excise
Tax. If the Payments are to be reduced, they shall be reduced in the following
order of priority: (i) first from cash compensation, (ii) next from equity
compensation, then (iii) pro-rated among all remaining payments and benefits. To
the extent there is a question as to which Payments within any of the foregoing
categories are to be reduced first, the Payments that will produce the greatest
present value reduction in the Payments with the least reduction in economic
value provided to Employee shall be reduced first.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.

      By:   /s/ Frank R. Martire         Its: President and Chief Executive
Officer

                GARY A. NORCROSS

      /s/ Gary A. Norcross                  

13